t c memo united_states tax_court william namen petitioner v commissioner of internal revenue respondent docket no filed date john s winkler for petitioner laura a price for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure and additions to tax under sec_6651 and sec_6654 of dollar_figure and dollar_figure respectively after unless otherwise indicated all section references are to the internal continued concessions the issues for decision are whether the parties entered into an agreement to settle the instant case whether petitioner is entitled to deduct a passthrough loss of dollar_figure and whether petitioner is liable for an addition_to_tax under sec_6651 findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated by this reference petitioner resided in jacksonville florida at the time he timely filed his petition during the year at issue petitioner was a podiatrist in private practice petitioner was also one of six shareholders in rmsc llc rmsc rmsc was a surgery center which closed in continued revenue code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure petitioner conceded that for he must recognize dollar_figure in income from william j namen dpm pa dollar_figure in income from unit 110--the links llc dollar_figure in net rental income and dollar_figure in capital_gains petitioner also conceded that his wife received dollar_figure in wage income and that he and his wife jointly received dollar_figure in taxable interest finally petitioner conceded he is liable for a sec_6654 addition_to_tax respondent conceded that petitioner is allowed five dependency_exemptions and deductions totaling dollar_figure for general sales_taxes real_estate_taxes home mortgage interest and charitable_contributions the parties disagree about whether petitioner filed a return for however the record is clear that a substitute for return was prepared for petitioner using third-party information and that a notice_of_deficiency was issued to him on date petitioner timely filed a petition for redetermination i burden_of_proof opinion as a general_rule the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a 290_us_111 sec_7491 shifts the burden_of_proof to the commissioner as to any factual issue relevant to a taxpayer’s liability for tax if the taxpayer meets certain preliminary conditions 116_tc_438 this case is decided on the preponderance_of_the_evidence and is not affected by the burden_of_proof or sec_7491 ii alleged settlement petitioner’s counsel john winkler argues on brief that respondent’s counsel laura price offered to settle the instant case following the conclusion of trial mr winkler further argues that he accepted that offer ms price disagrees she states in her answering brief that she made an oral offer of settlement to mr winkler based on the parties not writing briefs in this case as well as on petitioner’s spouse’s consent to the assessment of tax and additions to tax against her ms price further states that mr winkler did not call to accept the offer until the day that briefs were due and after she had already filed her opening brief ms price therefore asserts that the filing of her brief effectively revoked her offer a settlement is a contract and consequently general principles of contract law determine whether a settlement has been reached 108_tc_320 aff’d without published opinion 208_f3d_205 3d cir a contract requires an objective manifestation of mutual assent to its essential terms and mutual assent is typically established through an offer and an acceptance id apart from the unsworn statements of counsel in their respective posttrial briefs there is no evidence or credible testimony in the record showing an offer and an acceptance it is also unclear from the parties’ briefs what the terms of the alleged settlement were we therefore decline to find that the parties entered into a binding settlement agreement mr winkler did not move to reopen the record nor did he file affidavits or other documents corroborating his assertions we also note that ms price did not move to strike mr winkler’s unsupported allegations iii passthrough loss we next address whether petitioner is entitled to deduct an alleged loss of dollar_figure attributable to his shareholder interest in rmsc as stated earlier rmsc was a limited_liability_company with six members for federal_income_tax purposes an llc with more than one member is generally treated as a partnership unless it elects to be treated as an association ie a corporation see sec_301_7701-3 and b i proced admin regs there is no evidence in the record that rmsc elected to be treated as a corporation and both parties refer to rmsc as a partnership for tax purposes therefore we will treat rmsc as a partnership for tax purposes a partnership is not subject_to federal_income_tax at the partnership level instead persons carrying on business as partners are liable for income_tax only in their separate or individual capacities sec_701 see sec_702 sec_704 providing rules for determining partners’ distributive shares sec_703 providing rules for computing taxable_income of a partnership a partner must take into account his or her distributive_share of each item of partnership income gain loss deduction and credit sec_702 103_tc_170 sec_704 limits the deductibility of a partner’s distributive_share of partnership losses those losses are deductible only to the extent of the adjusted basis of a partner’s interest in the partnership id 80_tc_825 aff’d 752_f2d_428 9th cir a partner’s adjusted_basis in the partnership is essentially the partner’s contribution to the partnership increased by the partner’s distributive_share of partnership income and decreased by all cash distributions and the partner’s distributive_share of partnership losses sec_705 if a partner’s distributive_share of partnership losses is greater than the partner’s available adjusted_basis the excess loss cannot be deducted by the partner for that year but must instead be carried forward until the partner has an adjusted_basis sufficient to offset the amount of the loss see sec_1_704-1 income_tax regs at trial petitioner attempted to establish his basis in his interest in rmsc by testifying regarding his alleged contributions to rmsc petitioner also stated that he was personally liable on loans made to rmsc however no corroborating documents supporting his testimony were admitted into the record petitioner also failed to provide any credible testimony or other evidence regarding the amount of his distributive_share of partnership losses and the extent of any prior adjustments to his basis under these circumstances we find petitioner’s generally uncorroborated testimony inadequate to establish his basis in rmsc we also find his testimony inadequate to establish the extent to which he is entitled to a distributive_share of any losses see hargis v commissioner tcmemo_2016_232 at finding that loan agreements and generalized testimony are insufficient to establish basis in a membership interest consequently we hold for respondent on this issue iv sec_6651 addition_to_tax we next address whether petitioner is liable for a sec_6651 addition_to_tax sec_6651 imposes an addition_to_tax for failure_to_file a return on the date prescribed unless the taxpayer can establish that such failure is due to reasonable_cause and not willful neglect the addition_to_tax i sec_5 of the tax required to be shown on a return for each month or a fraction thereof for which there is a failure_to_file the return not to exceed in the aggregate id respondent bears the burden of production with respect to petitioner’s liability for the addition_to_tax under sec_6651 see sec_7491 higbee v commissioner t c pincite respondent satisfied the burden of production by introducing into evidence a form_3050 certification of lack of record showing that respondent has no record of petitioner’s having filed a federal_income_tax return for see rivera v commissioner tcmemo_2009_215 petitioner counters that respondent’s records are incorrect petitioner and his accountant john edgecombe both testified that petitioner’s return was filed shortly after date however their testimony was conflicting mr edgecombe testified that he prepared the return and had it delivered to petitioner who then signed and filed it petitioner testified that he and his wife signed the return and gave it back to mr edgecombe to file the conflicting testimony of petitioner and mr edgecombe is unreliable and not credible and we therefore decline to find that petitioner’s return was filed in date petitioner maintains that even if he did not file a return in date he should not be liable for the entire addition_to_tax because mr edgecombe filed a second copy of the return in date we disagree even if a second copy of his return was filed in date petitioner would still be liable for the full addition_to_tax under sec_6651 because it would have fully accrued by the time the return was allegedly filed see sec_6651 providing that for each month the failure_to_file continues there shall be added to the amount_required_to_be_shown_as_tax on such return percent for each additional month or fraction thereof during which such failure continues not exceeding petitioner concedes that if we agree and find that the return was filed date the return would be one month late and he would be subject_to a addition_to_tax for late filing see sec_6651 percent in the aggregate the extended due_date for filing the return was date the second copy of the return was allegedly filed in date therefore over six months would have passed by the time the second return was filed and the full penalty would have accrued petitioner presented no evidence to suggest that his failure_to_file was due to reasonable_cause we therefore find that he is liable for an addition_to_tax under sec_6651 in reaching our holding we have considered all arguments made and to the extent not mentioned we consider them irrelevant moot or without merit to reflect the foregoing decision will be entered under rule
